DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II in the reply filed on 06/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Newly submitted claims 11-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
37 CFR 1.145 states “If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered”. The claims of 11/08/2018, on which the restriction of 04/29/2022 was based, included claims 2-10 and are directed toward a cable guiding joint hub. The amendment filed 06/02/2022 added new claims 11-23 which are directed to a separate invention, a linear actuated joint. Restriction between a cable guiding joint hub and a linear actuated joint is proper as shown below.    
Invention I, claims 2-6 and 9-10, directed toward a cable guiding joint hub and Invention II, claims 11-23, directed toward a linear actuated joint are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of claim 11 does not require a flat top portion comprising one or more cable guide holes.  The subcombination has separate utility such as a cable guiding joint hub in a rotary actuated or manually actuated joint.
Invention I, claims 2-6 and 9-10, directed toward a cable guiding joint hub is classified in B25J19/0041, while invention II, claims 11-23, directed toward a linear actuated joint, is classified in B25J17/00 and/or B25J9/104. The inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Given the separate classifications and separate searches for both inventions, serious burden exists.
Examination burden is not limited only to search but rather includes numerous other activities conducted throughout prosecution such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments (to include the U.S. Patents in all relevant classes, all relevant foreign art, all relevant publications and any relevant Non-patent literature), updating prior searches, formulating responses, constructing formal written replies, etc. The burden of which multiplies as a function of the number of patentably distinct species under examination.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
	This Office Action is in response to the application filed on 08/01/2018. Claims 2-6 and 9-23 are presently pending and are presented for examination.
Claims 11-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2022.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 02/22/2019 and 02/24/2020 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
Implied phrases are used. 
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 20120095596 A1) in view of Miyazaki (US 20060230862 A1).
Regarding claim 2, Cole discloses a hub (102) for a mechanical joint (see Fig. 3, 304-1) connecting an actuating arm (302) to a moving arm (arm connected to 302 via 304-1), comprising: a body section having a cylindrical shape and comprising an outside surface and a flat top portion (see Fig. 2), a first and second side for attaching to the actuating arm and the moving arm (see Fig. 1 and 3, side of 102 facing out of the figure and side of 102 facing into the figure). Cole fails to disclose the flat top portion comprises one or more hub cable guide holes; and a vertical slot extending through the body section configured to receive one or more cables, the one or more cables extending from the actuating arm through the vertical slot into the moving arm. However, Miyazaki teaches the flat top portion (see Fig. 3, flat top portion of 15) comprises one or more hub cable guide holes (28); and a vertical slot (see Fig. 1, 17) extending through the body section configured to receive one or more cables (27), the one or more cables extending from the actuating arm (2) through the vertical slot into the moving arm (1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Cole with a center drum having cable guide holes and a vertical slot, as taught by Miyazaki, to provide an improved cable guide for an articulated joint of a robot or the like that allows a compact design of the articulated joint while minimizing the length of the cable (see paragraph [0006]; and to provide an internal power path from the base of the robot to the end effector to allow for actuation of the joints and/or end effector without the use of external cables which can interfere with the operation of the robot. Note: paragraph [0007] of Miyazaki discloses element 17 as a slot formed at a second angular position and elongated circumferentially over an angle substantially corresponding to a range of angular movement of the second link member relative to the first link member in such a manner that the cable member is passed into the center drum from the hole and out of the center drum from the slot. In other words, the slot extends from the opening of slot 17 through the drum to the hole 28.    
Regarding claim 3, the combination of claim 2 elsewhere above would result in the following limitations: the vertical slot (Miyazaki, 17) forms a first cable guide opening (Miyazaki, start of 17) extending into the moving arm (Miyazaki, 1; Cole, arm connected to 302 via 304-1) and a second cable guide opening (Miyazaki, 28) extending into the actuating arm (Miyazaki, 2; Cole, 302). 
Regarding claim 4, Cole discloses a link connector (102A) coupled to the body section (see Fig. 1). The combination of claim 2 elsewhere above would necessarily result in the following limitations: the link connector (Cole, 102A) including one or more connector cable guide holes aligning with the one or more hub cable guide holes (Miyazaki, 28).  
Regarding claim 5, the combination of claim 2 elsewhere above would necessarily result in the following limitations: the vertical slot (Miyazaki, 17) forms a first opening (Miyazaki, opening at 17) that extends at least 180 degrees around a first portion of the outside surface (Miyazaki, a point on the outer surface of 13 at or around the lead line of 23L in Fig. 2) and forms a second cable guide opening (Miyazaki, 28). 
Regarding claim 6, the combination of claim 2 elsewhere above would necessarily result in the following limitations: the vertical slot (Miyazaki, 17) forms two rounded inside surfaces in the body section (Miyazaki, left side inner surface of 13 extending from 17 to 28 in Fig. 2, right side inner surface of 13 extending from 17 to 28 in Fig. 2) that extend from opposite sides of the first opening (Miyazaki, 17) to opposite sides of the second cable guide opening (Miyazaki, 28). 
Regarding claim 9, Cole discloses the first and second side of the hub (102) are rigidly attached to the moving arm and rotatably attached to the actuating arm (see Fig. 3). 
Regarding claim 10, Cole discloses the actuating arm (302) includes inner ears with holes for receiving and rotatably attaching the first and second side of the hub (see Fig. 3) and the moving arm (arm attached to 302 via 304-1) includes outer ears extending over the inner ears for rigidly attaching to the first and second side of the hub (see Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658